Citation Nr: 0704974	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  02-19 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right hand injury 
residuals, other than residuals of the laceration to the 
right palm base of the right index finger.

2.  Entitlement to service connection for high cholesterol, 
or a disability manifested by high cholesterol.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1979 
to September 1999.

This matter was last before the Board of Veterans' Appeals 
("Board") in October 2004 on appeal from an October 2001 
rating decision by the Waco, Texas Regional Office ("RO") 
of the Department of Veterans Affairs ("VA") which denied 
the claims for service connection.  The claims were initially 
denied in October 1999 as not well-grounded but were 
readjudicated in October 2001 by the RO in accordance with 
the Veterans Claims Assistance Act ("VCAA").  38 U.S.C. §§ 
5102, 5103 (2002).  The Board remanded the claims for further 
development.


FINDINGS OF FACT

1.  Right hand injury residuals, other than residuals of the 
laceration to the right palm base of the right index finger 
in April 1984, were not incurred in or aggravated as a result 
of the veteran's military service, nor may they be presumed 
to have been so incurred or aggravated.  

2.  High cholesterol, or a disability manifested by high 
cholesterol was not incurred in or aggravated as a result of 
the veteran's military service, nor may it be presumed to 
have been so incurred or aggravated.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for right hand injury residuals, other than residuals of the 
laceration to the right palm base of the right index finger 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  The criteria for the establishment of service connection 
for high cholesterol, or a disability manifested by high 
cholesterol have not been met.  38 U.S.C.A. §§ 1110, 1112, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159.

The VA has a duty to notify the veteran and his 
representative, if any, of the information and evidence 
needed to substantiate a claim.  The notification should (1) 
inform the veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the veteran about the information and evidence the VA 
will seek to provide; (3) inform the veteran about the 
information and evidence he was expected to provide and (4) 
request the veteran provide any evidence in his possession 
which pertains to the claim.  This notification was satisfied 
by way of letters from the RO to the veteran dated in April 
2001, June 2001, October 2002, November 2004, August 2005 and 
October 2005.

The April 2001 and November 2004 letters advised the veteran 
that evidence showing a current right hand condition other 
than residuals of the laceration to the right palm base of 
the right index finger that is linked to a right hand injury 
or condition that was diagnosed in-service was necessary to 
substantiate the claim.  The letters also described 
entitlement to service connection for certain "presumptive 
conditions" that are first shown after service.  The April 
2001, June 2001 October 2002 and November 2004 letters 
provided the veteran with examples of evidence necessary to 
support his claim including dates and places of medical 
treatment.  Medical authorizations were provided so VA could 
assist in obtaining private medical records.  The letters 
advised the veteran of the evidence in the claims file, of 
VA's duty to obtain relevant federal records and that VA 
would make reasonable efforts to obtain private records.  The 
elements of a claim for service connection were also provided 
in both the April 2001 and November 2004 letters.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was held 
that VA must also provide notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although the RO did not 
advise the veteran of such information, because the claims of 
service connection are being denied, the questions of an 
appropriately assigned evaluation and the effective date for 
a grant of service connection are not relevant.  Proceeding 
with this matter in its procedural posture would not 
therefore inure to the veteran's prejudice.  

Second, the VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records ("SMRs") are associated with the claims 
file.  The RO has requested and obtained all available 
medical records from the Central Texas VA Heath Care System 
(Temple) Medical Center ("VAMC").  The veteran also 
identified treatment at the Darnall Army Community Hospital, 
the Scott and White Hospital and Killeen Family Clinic where 
records where were obtained.  Additionally, the veteran has 
been afforded several examinations in connection with the 
claim, most recently in May 2006.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims.  As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

Merits of the Claims

The veteran seeks service connection for right hand injury 
residuals, other than residuals of the laceration to the 
right palm base of the right index finger, and a disability 
manifested by high cholesterol.  The preponderance of the 
evidence is against the claims and the appeal will be denied.

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (2002).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Pond v. West, 12 Vet. App. 341, 346 (1999). 

1.  Right Hand Injury Residuals, Other than Residuals of the 
Laceration to the Right Palm Base of the Right Index Finger

Service medical records indicate the veteran was treated for 
a laceration to the right palm in April 1984.  He was 
prescribed occupational therapy and an exercise program to 
increase grip strength and his range of motion.  Other than 
occasional numbness during cold weather, the veteran denied 
any complications or residuals from the injury on his 
separation examination in 1999 at the Temple VAMC.  Range of 
motion testing was within normal limits and there was no loss 
of mobility or increased discomfort.  The veteran reported no 
tenderness to palpation and there was no swelling or 
inflammation noted.

A July 2002 Killeen Family Care Clinic note shows the 
veteran's complained of a four day history of right hand pain 
with extension of wrist, subjective weakening and tenderness 
over the base of phalanges (palmar aspect).

The veteran testified during a June 2004 Travel Board hearing 
in Waco, Texas that he sought treatment for the right hand 
which began bothering him immediately following his 
separation from service.  He testified that current symptoms 
include aching, swelling, locking and cramping.  The Board 
subsequently remanded the issue for a medical examination to 
determine the nature and etiology of the symptoms.

During the May 2006 VA exam, the examining physician could 
not relate the symptoms of cramping and pain in the finger 
joints of the entire right hand to the laceration scar or any 
other residuals of the laceration injury, which was at the 
base of the right index finger.  According the examining 
physician, the only findings and symptoms reasonably related 
to that injury are those of the right index finger mcp joint, 
which is anatomically close to the site of the injury.  No 
evidence of tendon or nerve damage was found.  The ongoing 
symptoms in the rest of the hand were described as probable 
"overusage syndrome," and likely represent development of 
some degenerative arthritis of the finger joints, 
commensurate with aging and extensive usage of those digits.  
The examiner's opinion limited the service-related injury 
attributable to the laceration to the loss of motion of the 
right index finger mcp joint.  

To receive service connection for a current disability, an 
opinion as to medical etiology, based on competent medical 
evidence, must link the current condition to military 
service.  "Competent medical evidence" means, in part, 
evidence that is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a) 
(2006).  To the contrary, in this case, the record contains a 
medical opinion stating there is no nexus between the 
veteran's active military service and his claimed right hand 
injury residuals, other than the already service-connected 
residuals of the laceration to the right palm base of the 
right index finger.  

The Board finds, by a preponderance of the evidence, that the 
veteran's claimed residuals of a right hand injury, other 
than residuals of the laceration to the right palm base of 
the right index finger are not related to event(s) in-
service.  In reaching this decision, the Board has considered 
the "benefit-of-the-doubt doctrine;" however, as the 
preponderance of the evidence is against the claim, the 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

2.  High Cholesterol, Or Any Disability Manifested by High 
Cholesterol

The veteran claims that his high cholesterol, which 
manifested during his military service, should not be service 
connected.  Following oral testimony before the undersigned 
at a Travel Board hearing in June 2004, the Board remanded 
the veteran's claim in October 2004 to rule out any 
possibility that his high cholesterol readings had any 
connection to intermittent chest pains that he reported 
having had since his separation from service.  The veteran 
claimed having been treated and hospitalized for chest pains 
and irregular heart beats.

The veteran's SMRs showed elevated cholesterol levels and the 
veteran's May 1999 military separation physical examination 
indicates that he was advised to follow-up with the Chronic 
Care Clinic for cholesterol testing. 

Outpatient treatment records from the Temple VAMC from May 
2000 to June 2000 show that the veteran was diagnosed with 
hypercholesterolemia and was prescribed Zocor and a low fat 
diet.  No other chronic condition associated to the 
hypercholesterolemia was diagnosed.

The veteran reported for a VA examination in May 2006 
wherein, in compliance with the Board's October 2004 Remand 
instructions, the examining physician specifically addressed 
whether the veteran has a cardiac or circulatory system 
disorder and whether such disorder is etiologically or 
causally related to any incident of his military service, to 
include elevate cholesterol readings.  Certain chronic 
diseases may be presumed to be service-connected if they 
manifest to a degree of 10 percent or more within one year of 
discharge from service.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a)(2006).

After reviewing the veteran's file and conducting a physical 
examination, the examining physician did not diagnose a 
cardiac or circulatory system disorder.  He noted elevated 
cholesterol; however, he stated this does not in itself 
comprise a cardiovascular disorder.  

The examiner noted initially that the veteran currently 
serves as a military contractor in Kuwait as a radio 
mechanic.  His reported activity level is normal and he 
stated that the veteran is able to tolerate walking on the 
military base for distances of 1/4 to 1/2 mile on a regular 
basis, episodic exercise on a treadmill, weightlifting, and 
the sauna; all of which are well-tolerated without evidence 
of cardiovascular compromise.  The examiner reported the 
veteran is able to walk up two flights of steps as needed 
during "performance," with a clinically confirmed estimate 
of 8-10 mets.  The examiner also remarked there was no 
manifestation of claudication or ischemic cerebrovacuslar 
disease.  Finally, the examiner noted the absence of 
hospitalizations, cardiovascular complaints and vascular 
evaluations in the veteran's medical records since the 2004 
workup conducted at the Temple VAMC.  

The examiner noted the veteran is prescribed no 
cardiovascular medications and upon physical examination 
appeared muscular with good blood pressure (140/73); regular 
pulse 73, and good peripheral pulses in the neck and the 
limbs.  The veteran's heartbeat was normal.  There was no 
evidence of ischemic trophic changes in the limbs and the 
lungs were clear.

The law limits entitlement for service-related diseases and 
injuries to cases where service has resulted in a disability 
- the first prong of a successful claim of service 
connection.  In the absence of proof of a present disability, 
there is no valid claim presented.  See Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  The veteran has no current diagnosis of any 
disability manifested by high cholesterol within VA's 
operating statutes and regulations, nor has he submitted 
competent evidence of such a disorder, linked by competent 
evidence to his military service.  See 38 C.F.R. § 3.385 
(2006).  

The Board would need to resort to speculation to find that 
the veteran is disabled, and such does not trigger the 
benefit-of-the-doubt doctrine.  The law provides that service 
connection may not be based on resort to speculation or 
remote possibility.  38 C.F.R. § 3.102; Stegman v. Derwinski, 
3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 
33 (1993).

The veteran also seeks service connection for high 
cholesterol.  Because this symptom is not a disorder under 
applicable law, the claim will be denied.

Hyperlipidemia is a general term for elevated concentrations 
of any or all of the lipids in the plasma, including 
hypertriglyceridemia, hypercholesterolemia, etc.  In other 
words, hyperlipidemia is a laboratory finding and is not a 
disability in and of itself for which VA compensation 
benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 
7, 1996) (Diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities.  They are, therefore, not appropriate entities 
for the rating schedule.).

The term "disability" as used for VA purposes refers to 
impairment of earning capacity.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  There is no evidence of record to 
suggest that the veteran's high cholesterol causes any 
impairment of earning capacity.  While hyperlipidemia may be 
evidence of underlying disability or may later cause 
disability, service connection may not be granted for a 
laboratory finding.  Nothing in the medical evidence reflects 
that the veteran has a current disability manifested by 
hyperlipidemia.

In reaching this decision, the Board has considered the 
"benefit-of-the-doubt doctrine;" however, as the 
preponderance of the evidence is against the claim, the 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for right hand injury residuals, other 
than residuals of the laceration to the right palm base of 
the right index finger, is not established.

Service connection for high cholesterol or a disability 
manifested by high cholesterol is not established.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


